       Case 8-05-86739-las            Doc 82       Filed 01/04/21    Entered 01/04/21 11:02:14




                                                     Hearing Date and Time: 02/02/2021 at 11:00 a.m.
                                                           Objection Deadline: 01/26/2021

WHITEFORD, TAYLOR & PRESTON LLP
220 White Plains Road, Second Floor
Tarrytown, NY 10591
(914) 761-8400
klewis@wtplaw.com
Kenneth M. Lewis

WHITEFORD, TAYLOR & PRESTON LLP
7 Saint Paul Street
Baltimore, MD 21202-1636
(410) 347-8794
pnussbaum@wtplaw.com
Paul M. Nussbaum

Attorneys for Old Beth, II LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                    Chapter 11

Winding Road Properties, Inc. and                                   Case nos. 05-86739-las
Winding Road Estates, Inc.,                                                   05-86740-las

                                                                    (Substantively consolidated)
                                             Debtors.
------------------------------------------------------------x

              NOTICE OF MOTION OF OLD BETH, II LLC, PURSUANT TO
              SECTION 350 OF THE BANKRUPTCY CODE, BANKRUTPCY
               RULE 5010, AND LOCAL BANKRUPTCY RULE 5010-1, TO
               REOPEN THE DEBTORS’ CHAPTER 11 CASES FOR THE
             LIMITED PURPOSE OF SEEKING THE ENTRY OF AN ORDER
           TO ENFORCE THE PERMANENT INJUNCTION AND SALE ORDER

        PLEASE TAKE NOTICE, that upon the Motion dated January 4, 2021 (the “Motion”) of

Old Beth, II LLC, a telephonic hearing will be held on February 2, 2021, at 11:00 a.m. (the

“Hearing”) before the Honorable Louis A. Scarcella, United States Bankruptcy Judge, U.S.

Bankruptcy Court, Eastern District of N.Y., Alfonse M. D’Amato U.S. Courthouse, 290 Federal


                                                         1
      Case 8-05-86739-las         Doc 82     Filed 01/04/21      Entered 01/04/21 11:02:14




Plaza, Central Islip, NY 11722, for the entry of an order, substantially in the form annexed as

Exhibit “A” to the Motion, pursuant to section 350 of the Bankruptcy Code, Rule 5010 of the

Federal Rules of Bankruptcy Procedure, and Rule 5010-1 of the E.D.N.Y. Local Bankruptcy Rules,

to reopen the chapter 11 cases of Winding Road Properties, Inc. and Winding Road Estates, Inc.

for the limited purpose of filing a subsequent motion seeking the entry of an order to enforce this

Court’s permanent injunction and Order Authorizing the Debtor to Sell and Transfer Its Premises

Located at 501 Winding Road, Old Bethpage, New York [Doc. No. 58], and related relief.

       PLEASE TAKE FURTHER NOTICE, that in order to attend the Hearing, in accordance

with the Court’s rules and procedures, all parties must email the Courtroom Deputy at

Diane_Corsini@nyeb.uscourts.gov at least 24 hours in advance of the Hearing to identify the parties

that will appear. All attorneys must also identify the party the attorney represents. In order to attend

the Hearing, the dial in number is (888) 278-0296 (toll free) or (214) 765-0479 (toll), and the access

code is 3535042. The Court’s relevant rules and procedures for attending the Hearing are set forth

more fully at https://www.nyeb.uscourts.gov/content/judge-louis-scarcella.

       PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Motion shall conform

to the Federal Rules of Bankruptcy Procedure and the E.D.N.Y. Local Bankruptcy Rules, shall set

forth with specificity the grounds therefor, and shall be filed with the Court electronically, (a) by

registered users of the Court’s case filing system in accordance with General Order M-559 (General

Order M-559 and the Revised Administrative Procedures can be found at www.nyeb.uscourts.gov,

the official website for the Court), and (b) by all other parties in interest, in PDF on diskette, CD,

DVD or USB Flash Drive in accordance with the Court’s Administrative Order No. 476 dated June

4, 2003, and served in accordance with General Order M-559, upon Kenneth M. Lewis, Esq.,

Whiteford, Taylor & Preston LLP, 220 White Plains Road, Second Floor, Tarrytown, NY 10591,



                                                   2
      Case 8-05-86739-las       Doc 82     Filed 01/04/21     Entered 01/04/21 11:02:14




klewis@wtplaw.com, such that they are received no later than January 26, 2021.

       PLEASE TAKE FURTHER NOTICE, that if no responses are timely filed and served in

accordance with this Notice, the Court may grant the relief requested in the Motion without further

notice or hearing.

Dated: Tarrytown, New York
       January 4, 2021
                                             WHITEFORD, TAYLOR & PRESTON LLP


                                             By: /s/ Kenneth M. Lewis
                                                 Kenneth M. Lewis

                                             220 White Plains Road, Second Floor
                                             Tarrytown, NY 10591
                                             (914) 761-8400
                                             klewis@wtplaw.com


                                             By: /s/ Paul M. Nussbaum
                                                 Paul M. Nussbaum

                                             7 Saint Paul Street
                                             Baltimore, MD 21202-1636
                                             (410) 347-8794
                                             pnussbaum@wtplaw.com

                                             Attorneys for Old Beth, II LLC




                                                3
       Case 8-05-86739-las            Doc 82       Filed 01/04/21    Entered 01/04/21 11:02:14




                                                     Hearing Date and Time: 2/02/2021 at 11:00 a.m.
                                                           Objection Deadline: 1/26/2021

WHITEFORD, TAYLOR & PRESTON LLP
220 White Plains Road, Second Floor
Tarrytown, NY 10591
(914) 761-8400
klewis@wtplaw.com
Kenneth M. Lewis

WHITEFORD, TAYLOR & PRESTON LLP
7 Saint Paul Street
Baltimore, MD 21202-1636
(410) 347-8794
pnussbaum@wtplaw.com
Paul M. Nussbaum

Attorneys for Old Beth, II LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                              Chapter 11

Winding Road Properties, Inc. and                                   Case nos. 05-86739-las
Winding Road Estates, Inc.,                                                   05-86740-las
                                                                    (Substantively consolidated)
                                    Debtors.
------------------------------------------------------------x

             MOTION OF OLD BETH, II LLC, PURSUANT TO SECTION 350
               OF THE BANKRUPTCY CODE, BANKRUTPCY RULE 5010,
              AND LOCAL BANKRUPTCY RULE 5010-1, TO REOPEN THE
                 DEBTORS’ CHAPTER 11 CASES FOR THE LIMITED
                PURPOSE OF SEEKING THE ENTRY OF AN ORDER TO
             ENFORCE THE PERMANENT INJUNCTION AND SALE ORDER

        Old Beth, II LLC (“Old Beth”), by and through its attorneys, Whiteford, Taylor & Preston

LLP, submits this Motion, for the entry of an order, substantially in the form annexed as Exhibit

“A”, pursuant to section 350(b) of the Bankruptcy Code, as complemented by Rule 5010 of the

Federal Rules of Bankruptcy Procedure and Rule 5010-1 of the E.D.N.Y. Local Bankruptcy Rules,

reopening the chapter 11 cases of Winding Road Properties, Inc. (“WRP”) and Winding Road


                                                        -1-
      Case 8-05-86739-las        Doc 82    Filed 01/04/21     Entered 01/04/21 11:02:14




Estates, Inc. (“WRE”, together with WRP, the “Debtors”),1 for the limited purposes of filing a

motion seeking the entry of an order enforcing the permanent injunction that this Court entered as

part of its Sale Order (as hereinafter defined) and for related relief (the “Motion to Enforce”).

Should this Court grant this Motion, Old Beth will file the Motion to Enforce, substantially in the

form annexed as Exhibit “B”. The Honorable Joel B. Rosenthal (ret.) was the Judge assigned to

these cases, and the cases were closed on December 6, 2007.

                                PRELIMINARY STATEMENT

       1.       The purpose of reopening this case is to enforce a permanent injunction that this

Court granted in favor of Old Beth in respect of its purchase of the Debtors’ Property (as defined

below).     That injunction prohibited all persons from pursuing claims against Old Beth in

connection with the purchased property. Specifically, the injunction states: “all persons and

entities, including, but not limited to, all creditors holding claims or interests of any kind or

nature whatsoever against or in the Debtor or the Property (whether legal or equitable, secured

or unsecured, matured or unmatured, contingent or non-contingent, senior or subordinated),

arising under or out of, in connection with, or in any way relating to, the Property prior to the

Closing, hereby are forever barred, estopped and permanently enjoined from asserting against

either Purchaser, or the Second Highest Bidder as the case may be, successors or assigns, its

property, or the Property, such persons’ or entities’ claims or interests.” Sale Order, p. 5 at ¶ 5

(emphasis added).

       2.       The Property had been contaminated decades prior to the Debtors’ bankruptcy

cases, and at the time of the bankruptcy was subject to ongoing remediation activities conducted




1
  On March 13, 2006, the Court entered an Order substantively consolidating the Debtors’ cases
[Doc. No. 13].
                                                -2-
      Case 8-05-86739-las       Doc 82     Filed 01/04/21     Entered 01/04/21 11:02:14




exclusively by the United States Environmental Protection Agency (the “EPA”). The EPA’s

activities were central to the Sale Order, and prohibited the Debtors and Old Beth from undertaking

any independent remediation activities or otherwise interfering with the EPA.

       3.      The Village of Farmingdale (the “Village”) claims to have suffered injury resulting

from the toxic discharges that occurred decades ago. Notwithstanding that the Village and its

counsel specifically knew of the permanent injunction issued by this Court and the Sale Order, in

July of this year, the Village, without advance notice to Old Beth or its counsel, violated the

injunction and commenced a lawsuit in the Supreme Court of New York, County of Nassau, titled

Village of Farmingdale v. ALJO-GEFA Precision Manufacturing, LLC, et al., Index No.

607613/2020 (the “State Court Action”), seeking damages against Old Beth based upon Old Beth’s

alleged failure to mitigate contamination that occurred at least twenty-seven (27) years prior to

entry of the Sale Order, and which was the subject of EPA’s exclusive responsibility, as set forth

in the Sale Order.

       4.      This Court should reopen the Debtors’ bankruptcy case to permit Old Beth to file

and prosecute the Motion to Enforce.

                                  JURISDICTION AND VENUE

       5.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this

proceeding and this Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      In addition, this Court retained jurisdiction in its Order Authorizing the Debtor to

Sell and Transfer Its Premises Located at 501 Winding Road, Old Bethpage, New York [Doc. No.

58] (the “Sale Order”) to enforce and implement the terms of the Order.




                                                -3-
      Case 8-05-86739-las       Doc 82     Filed 01/04/21    Entered 01/04/21 11:02:14




                                       BACKGROUND

       7.      Prior to the commencement of the Debtors’ chapter 11 cases on September 24, 2005

(the “Winding Road Case”), the Debtors owned certain real property located at 501 Winding Road,

Old Bethpage, NY (the “Property”). Claremont Polychemical Corporation, an affiliate of the

Debtors, rented a 1-story building from WRP and produced mainly pigments at the Property (the

“Claremont Site”) from 1968 until its closure in 1980.

       8.      In 1986, the EPA placed the Claremont Site on the National Priorities List for

cleanups and assumed responsibility for the remediation. In 2000, the EPA conducted a review of

the Claremont remediation and determined that its groundwater treatment facility is capturing and

treating all contaminated groundwater emanating from the Claremont Site. In 2019, the EPA’s

periodic review and report of the groundwater remediation system concluded that it continues to

treat all contaminated groundwater emanating from the Claremont property. Part of the EPA’s

remediation efforts is an environmental covenant that explicitly prohibits Old Beth from

interfering with the remediation. The EPA required the covenant as a condition of Old Beth’s

purchase of the Property pursuant to the Sale Order.

       9.      On August 23, 2006, the Debtors filed a motion to sell the Property [Doc. No. 26].

On August 17, 2007, the Court entered the Sale Order [Docket No. 58]. A copy of the Sale Order

is annexed as Exhibit “C”.

       10.     Pursuant to the Sale Order, the Court approved the sale of the Property from the

Debtors to Old Beth free and clear of all “interests, liens, claims and encumbrances of any kind,”

except with respect to certain response actions required by the EPA, all of which have been met.

Sale Order, p. 3 at ¶ H. As part of the Sale Order, the Court found and determined that Old Beth

“would not have agreed to purchase the Property, if the transfer was not free and clear of liens,



                                               -4-
      Case 8-05-86739-las          Doc 82   Filed 01/04/21      Entered 01/04/21 11:02:14




claims and encumbrances.” Sale Order, p. 4 at ¶ M.

       11.     The Sale Order further provides that subject only to the limitations or exceptions

provided above,

               all persons and entities, including, but not limited to, all creditors,
               holding claims or interests of any kind or nature whatsoever against
               or in the Debtor or the Property (whether legal or equitable, secured
               or unsecured, matured or unmatured, contingent or non-contingent,
               senior or subordinated), arising under or out of, in connection with,
               or in any way relating to, the Property prior to the Closing, hereby
               are forever barred, estopped and permanently enjoined from
               asserting against either Purchaser, or the Second Highest Bidder
               as the case may be, successors or assigns, its property, or the
               Property, such persons’ or entities’ claims or interests.

       Sale Order, p. 5 at ¶ 5 (emphasis added).

                                               ****

               all persons holding claims or interests against or in the Debtor or the
               Property of any kind or nature whatsoever shall be, and hereby are,
               forever barred, estopped and permanently enjoined from asserting,
               prosecuting, or otherwise pursing such claims against or interests of
               any kind or nature whatsoever against the Property with respect to
               any claims or interest of any kind or nature whatsoever such person
               or entity had, has, or may have against or in the Debtor, its estate,
               officers, directors, shareholders or the Property.

       Sale Order, p. 7 at ¶ 10.

       12.     On April 16, 2014, more than six (6) years after the closing of the Winding Road

Case, the Village, through its counsel, Napoli Bern Ripka Shkolnik & Associates, LLP, the

predecessor firm to the Village’s current attorneys, Napoli Shkolnik, PLLC, sent a letter to Old

Beth advising, among other things, of the possible migration of contaminants from the Property to

the Village’s drinking water supply wells (the “2014 Letter”). A copy of the 2014 Letter is annexed

as Exhibit “D”. The Village stated that such contamination “originated from chemical releases

throughout the Claremont Property during its operations.” 2014 Letter, p. 2.

                                                 -5-
      Case 8-05-86739-las        Doc 82     Filed 01/04/21     Entered 01/04/21 11:02:14




       13.     Old Beth’s attorney, Paul Nussbaum, sent a reply advising the Village of the

bankruptcy sale, the Sale Order, and the injunctive and exculpatory provisions contained therein

(the “2014 Response”). A copy of the 2014 Response is annexed as Exhibit “E”. In closing, while

Mr. Nussbaum expressed understanding of the Village’s concerns, he made it clear that as a matter

of law there can be no responsibility or liability of Old Beth owed to the Village and that no claims

should be asserted or pursued. Old Beth heard nothing further from the Village or its counsel for

more than six (6) years.

       14.     Notwithstanding the foregoing, on July 27, 2020, the Village commenced the State

Court Action, seeking damages against Old Beth based upon Old Beth’s alleged failure to mitigate

contamination that occurred at least twenty seven (27) years prior to entry of the Sale Order, and

which was the subject of the EPA’s exclusive responsibility as set forth in the Sale Order. In

response, Old Beth has filed a motion to dismiss the State Court Action in part on the grounds that

the Sale Order bars the Village’s claims against Old Beth.2

                                     RELIEF REQUESTED

       15.     Section 350(b) of the Bankruptcy Code provides that “[a] case may be reopened in

the court in which such case was closed to administer assets, to accord relief to the debtor, or for

other cause.” 11 U.S.C. § 350(b). Bankruptcy Rule 5010 contains the mechanism for doing so,

providing that “[a] case may be reopened on motion of the debtor or other party in interest pursuant

to § 350(b) of the Code.” Fed. R. Bankr. P. 5010. “Party in interest” is broadly construed to enable




2
  Because of the tight deadline for filing motions to dismiss in the State Court Action, Old Beth
included as part of its motion to dismiss arguments based on the Sale Order. A hearing on the
motion to dismiss has not been scheduled in the State Court Action. Old Beth intends to advise
the state court of this Motion and the Motion to Enforce.
                                                 -6-
      Case 8-05-86739-las          Doc 82    Filed 01/04/21      Entered 01/04/21 11:02:14




creditors, as well as the court sua sponte, to reopen cases. See Zinchiak v. CIT, 406 F.3d 214, 223

(3d Cir. 2005).

       16.        Reopening a bankruptcy case under section 350(b) of the Bankruptcy Code

“invoke[s] the exercise of a bankruptcy court’s equitable powers, which is dependent upon the

facts and circumstances of each case.” Katz v. I.A. Alliance Corp. (In re I. Appel Corp.), 104 F.

App’x 199, 200 (2d Cir. 2004) (quoting State Bank of India v. Chalasani (In re Chalasani), 92

F.3d 1300, 1307 (2d Cir. 1996)). Bankruptcy courts have broad discretion to reopen bankruptcy

cases in appropriate circumstances. See, e.g., In re Arana, 456 B.R. 161, 172 (Bankr. E.D.N.Y.

2011); In re Am. Remanufacturers, Inc., 439 B.R. 633, 636 (Bankr. D. Del. 2010).

       17.        In determining whether to reopen a case under section 350(b), a court may consider

any factors it deems relevant. See Batstone v. Emmerling (In re Emmerling), 223 B.R. 860, 864

(B.A.P. 2d Cir. 1997). Such factors may include: the benefit to the debtor, the prejudice to the

would-be defendant in the litigation, the benefit to the creditors, the amount of time the

proceedings have been closed, and the availability of relief in another forum. See, e.g., In re I.

Appel Corp., 300 B.R. 564, 571 (S.D.N.Y. 2003).

       18.        In In re Old Carco LLC, 603 B.R. 877 (S.D.N.Y. 2019), aff’d, 809 F. App’x 36 (2d

Cir. 2020), the district court reviewed the bankruptcy court’s decision to reopen a bankruptcy case

to interpret and enforce a sale order. In that case, the executor of the estate of a motorist killed in

a post-sale accident involving a vehicle made by the debtor brought a wrongful death claim in

Alabama state court against New Chrysler, the purchaser of the debtor’s assets. New Chrysler

sought to reopen the bankruptcy case to enforce the “free and clear” language contained in the

bankruptcy court’s sale order. After granting the motion to reopen, the bankruptcy court ruled that

wrongful death claims were barred by the sale order.



                                                  -7-
      Case 8-05-86739-las        Doc 82      Filed 01/04/21     Entered 01/04/21 11:02:14




          19.   In affirming the bankruptcy court’s decision, the district court held the bankruptcy

court “did not abuse its discretion when it reopened the case and reviewed Alabama law in order

to enforce its own prior order.” Id. at 884. The district court recognized that a “Bankruptcy Court

[has] jurisdiction to interpret and enforce its own prior orders.” Id. at 883 (quoting Travelers

Indem. Co. v. Bailey, 557 U.S. 137, 151, 129 S. Ct. 2195 (2009)); see also In re Eleventh Mines,

LLC, 312 B.R. 634, 645 (Bankr. D. Minn. 2004) (“[B]ankruptcy courts must retain jurisdiction to

construe their own orders if they are to be capable of monitoring whether those orders are

ultimately executed in the intended manner.”) (citing In re Franklin, 802 F.2d 324, 326 (9th Cir.

1986)).

          20.   The facts and circumstances here establish cause for this Court to reopen the

Winding Road Case to permit this Court to enforce the Sale Order. The Village was fully aware

of the injunction and Sale Order when it filed the Verified Complaint commencing the State Court

Action and the Village is bound by its terms and is required to comply with it. “It is beyond

question that obedience to judicial orders is an important public policy. An injunction issued by a

court acting within its jurisdiction must be obeyed until the injunction is vacated or withdrawn.”

W.R. Grace & Co. v. Local Union 759, Int’l Union of United Rubber, Cork, Linoleum & Plastic

Workers of Am., 461 U.S. 757, 769 (1983); see also GTE Sylvania, Inc. v. Consumers Union of

U.S., Inc., 445 U.S., 375, 386 (1980) (“[P]ersons subject to an injunctive order issued by a court

with jurisdiction are expected to obey that decree until it is modified or reversed, even if they have

property grounds to object to the order”); In re Chateaugay Corp., 78 B.R. 713, 726 (Bankr.

S.D.N.Y. 1987) (persons subject to an injunction issued by a court with jurisdiction must obey that

decree unless and until it is modified or reversed, even if they have proper grounds to object to the

order); In re Kwelman, 31 F. Supp. 23, 24 (E.D.N.Y. 1939) (a person with actual knowledge of an



                                                 -8-
      Case 8-05-86739-las         Doc 82     Filed 01/04/21      Entered 01/04/21 11:02:14




order of a court is bound by the order, even absent formal service of the order).

          21.   When, as here, a bankruptcy court’s sale order prohibits asserting claims against a

purchaser, the bankruptcy court is authorized to enforce the sale order by enjoining actions filed

in other courts. See In re General Motors Corp., 407 B.R. 463, 506 (Bankr. S.D.N.Y. 2009); see

also In re Chrysler, 405 B.R. 84 (Bankr. S.D.N.Y. 2009); Sec. Inv’r Prot. Corp. v. Bernard L.

Madoff Inv. Sec. LLC, 429 B.R. 423, 436 (Bankr. S.D.N.Y. 2010), aff’d sub nom. In re Madoff,

848 F. Supp. 2d 469 (S.D.N.Y. 2012), aff’d sub nom. In re Bernard L. Madoff Inv. Sec. LLC, 740

F.3d 81 (2d Cir. 2014) (a bankruptcy court may utilize section 105 of the Code to “enjoin

proceedings in other courts when it is satisfied that such a proceeding would defeat or impair its

jurisdiction with respect to a case before it.”). If a buyer cannot obtain protection against successor

liability, “it may pay less for the assets because of the risk.” In re General Motors Corp., 407 B.R.

at 500.

          22.   Old Beth would suffer significant prejudice if the Winding Road Case is not

reopened to permit the Court to consider Old Beth’s subsequent motion to enforce the permanent

injunction and Sale Order to, among other things, prohibit the Village from continuing to prosecute

its claims against Old Beth.

          23.   This Court has a compelling interest in enforcing its own orders. The Court

understands the significance of purchasers’ reliance on the efficacy of orders that permanently

enjoin actions against purchasers of estate assets, and understands the potential impact on sales

under section 363 of the Bankruptcy Code if the express terms of its orders, like the permanent

injunction set forth in the Sale Order, are ignored.

          24.   This Court specifically retained jurisdiction to “enforce and implement the terms

of this Order” . . . including, but not limited to, “retaining jurisdiction to (a) resolve any disputes



                                                  -9-
      Case 8-05-86739-las        Doc 82      Filed 01/04/21     Entered 01/04/21 11:02:14




arising under or related to the sale, and (b) interpret, implement, and enforce the provisions of this

Order.” Sale Order, p. 7 at ¶ 11.

       25.     There will be no prejudice to the Debtors in reopening these cases. Upon

information and belief, the Debtors previously liquidated all of their assets and have ceased

operations.

       26.     While the Debtors’ cases were closed over twelve (12) years ago, the Village has

only recently asserted claims against Old Beth in the state court. Thus, Old Beth acted timely to

reopen the Winding Road Case.

       27.     Finally, while the interpretation and enforcement of the Sale Order, as well as a

number of other issues are currently pending before the Nassau County Supreme Court, including

in connection with Old Beth’s pending motion to dismiss the Complaint, violation of this Court’s

order should appropriately be presented to this Court for adjudication and enforcement.

       28.     In view of the magnitude of the claims being asserted by the Village against Old

Beth, which are the claims that existed prior to entry of the Sale Order, the prosecution of which

this Court permanently enjoined, it is respectfully requested that this Court reopen the Winding

Road Case to enforce its permanent injunction and Sale Order.



                           [Remainder of page intentionally left blank.]




                                                 -10-
      Case 8-05-86739-las        Doc 82    Filed 01/04/21     Entered 01/04/21 11:02:14




       WHEREFORE, Old Beth respectfully requests that this Court enter the proposed order,

substantially in the form annexed as Exhibit “A”, reopening the Winding Road Case for the limited

purpose of permitting this Court to hear and decide Old Beth’s subsequent motion to enforce its

permanent injunction and Sale Order, and for such other and further relief as is just and proper.

Dated: Tarrytown, New York
       January 4, 2021
                                             WHITEFORD, TAYLOR & PRESTON LLP


                                             By: /s/ Kenneth M. Lewis
                                                 Kenneth M. Lewis

                                             220 White Plains Road, Second Floor
                                             Tarrytown, NY 10591
                                             (914) 761-8400
                                             klewis@wtplaw.com


                                             By: /s/ Paul M. Nussbaum
                                                 Paul M. Nussbaum

                                             7 Saint Paul Street
                                             Baltimore, MD 21202-1636
                                              (410) 347-8794
                                             pnussbaum@wtplaw.com

                                             Attorneys for Old Beth, II LLC




                                               -11-
